DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becraft (US 5152139) in view of Yamashita (US 2010/0178172) and Hayabuchi et al. (US 4866935), hereinafter ‘Hayabuchi’. 
Regarding claim 5 and 6, Becraft discloses a torque converter having a torus (see Becraft Figure 1), wherein the torus has a size based on a thinness ratio obtained by dividing the width of the torus in the axial direction by an outer diameter of the torus, wherein the thinness ratio is less than 0.32, which includes a range of 0.175 to 0.240 (Col. 2 lines 54-57, and Becraft claim 6).

However, Yamashita discloses a torque converter similar to Becraft and the present application and therefore constitutes analogous art. Yamashita teaches that it is desirable for the torque ratio to be as large as possible to improve the performance of the torque converter and therefore teaches using an inner diameter ratio obtained by dividing an inner diameter of the torus by the outer diameter of the torus to be 0.55 to 0.68 which is greater than 0.5 or more (Yamashita paragraph 0031).
Further, Hayabuchi discloses a torque converter similar to Becraft and the present application and therefore constitutes analogous art. Hayabuchi teaches a high flatness ratio torque converter is beneficial because the flatness allows the torque converter to be mounted on vehicles that have limited axial space dimensions (Hayabuchi Col. 1-2). Hayabuchi teaches a torque converter having a torus size based on a flatness ratio obtained by dividing a width of the torus in an axial direction by a width of the torus in a radial direction, and teaches a desirable torque converter torus flatness ratio between 0.82 and 0.9 (Hayabuchi abstract).
	Since maximizing the torque ratio and reducing axial length to allow for mounting within tight axial constraints are deemed beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Becraft to have used a flatness ratio being set within a range of 0.75 and 1.05 as 
	Applicant’s claimed ratios appear to be merely changes in size/dimensions of the torus used on torque converters and seems to be a mere matter of design choice or result effective variable obviousness. The prior art discloses that all of these ratios are variable and would have predictable results when varying these ratios/dimension to yield changes to features pertaining to the performance, and therefore it would have been obvious to one of ordinary skill in the art to use applicant’s claimed ratios/corresponding torus dimensions when designing a torque converter for a particular use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        March 9, 2022